Citation Nr: 1114376	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  06-37 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for residuals, right ankle chip fracture.  

2.  Entitlement to service connection for a right knee disorder claimed as secondary to or aggravated by residuals of a service-connected right ankle chip fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from March 1974 to March 1976.  This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans affairs (VA) Regional Office (RO) Nashville, Tennessee, which denied an evaluation in excess of 10 percent for residuals, right ankle chip fracture.  The Veteran perfected the appeal of that issue in October 2006.  In June 2008, the RO denied a claim for service connection for degenerative joint disease, right knee, claimed as secondary to right ankle fracture residuals.  The Veteran perfected appeal of that issue in July 2009.  The Board has jurisdiction over each of these claims.  

The claim of entitlement to service connection for a right knee disorder claimed as secondary to or aggravated by residuals of a service-connected right ankle chip fracture is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of a right ankle chip fracture include locking or catching of the ankle, occasional pain, limitation of dorsiflexion and plantar flexion, and the limitation of motion affects the Veteran's gait, mobility, and proprioception, but the right ankle chip fracture residuals are not manifested by severe disability of the right foot.  


CONCLUSION OF LAW

The criteria for an increased evaluation from 10 percent to 20 percent for a right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5271, 5284 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled an evaluation in excess of 10 percent for his right ankle disability.  

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Duty to notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As discussed in Pelegrini, after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, the Veteran was advised, by a letter issued in October 2005, that he could substantiate his claim through evidence establishing that his service-connected ankle disability had increased in severity.  The Board acknowledges that this letter, which was issued prior to Dingess/Hartman, decided in 2006, did not advise the Veteran of the criteria governing assignment of an effective date for an increased rating, if the claim were to be granted, although the notice did discuss the criteria governing assignment of higher ratings, in general terms.  However, as the Veteran will have an opportunity to appeal the effective date assigned to effectuate the decision below, the Board finds that lack of notice to him about the criteria for assignment of the effective date of the increased rating has not resulted in prejudice to him.  

To the extent that there was any defect in the timing or content of any notice to the Veteran, the Veteran has not raised any claim that he was prejudiced by any such defect.  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  

Duty to Assist

In addition, the duty to assist the Veteran to develop the claim is fulfilled.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran service treatment records are associated with the claims file.  The RO has obtained the Veteran's VA treatment records from the date of the claim through April 2009.  The Veteran was afforded a VA medical examination of the right foot in November 2005.  The VA outpatient treatment records through April 2009 reflect that the Veteran's right foot disability is stable, and the Veteran has not raised any contention since 2005 that the right ankle disability has increased in severity.  In addition, the Board notes that the maximum schedular evaluation for limitation of motion of the ankle.  Thus, no further VA examination is required, even though several years have elapsed since the VA examination was conducted.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria governing claim for increased evaluation

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service treatment records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board has considered whether the Veteran is entitled to staged ratings at any time during the appeal period.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's left ankle disability has been rated as 10 percent disabling under Diagnostic Code (DC) 5271, which contemplates limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.

DC 5271 provides for a 10 percent rating where there is moderate limitation of motion of the ankle, and for a maximum 20 percent schedular rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.  For VA purposes, normal plantar flexion of the ankle is from 0 to 45 degrees and normal dorsiflexion of the ankle is from 0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II.  The schedule of ratings does not define the terms "slight," "moderate," and "severe."  Rather than applying a mechanical formula to make a determination, the Board evaluates all of the evidence such that decisions are "equitable and just."  38 C.F.R. § 4.6.

In addition to the above criteria, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare- ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Facts and analysis

The Veteran manifested limitation of dorsiflexion to 10 degrees, about one-half the normal range of motion in this plane, at the time of the November 2005 VA examination.  The Veteran manifested 10 degrees of plantar flexion, about one-quarter the normal range of plantar flexion, as defined by VA regulations.  The examiner stated that the Veteran's limitations of motion of the ankle likely affected his gait and his mobility to some extent.  The examiner also noted that the Veteran's right ankle stiffness affection the Veteran's proprioception, that is, the Veteran's ability to sense the movement and positioning of his body.  See Stedman's Medical Dictionary 1458-59 (27th ed. 2000).  This medical finding is consistent with the Veteran's contention that his right ankle sometime would catch or cause him to begin to fall and have to catch himself.  

Because the Veteran has half or less than half of the normal motions of dorsiflexion and plantar flexion, among other factors of disability, the Board finds that the Veteran's right ankle disability approximates or meets the criteria for a 20 percent evaluation.  A 20 percent evaluation is the maximum schedular evaluation for ankle disability under DC 5271 based on range of motion.  

As a general matter, in evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  However, where a musculoskeletal disability is currently evaluated at the maximum schedular rating based upon limitation of motion, DeLuca consideration is not applicable.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, analysis under regulations related to evaluation of pain is required.  

The Board must, however, consider whether any alternative diagnostic codes serve as a basis for a higher rating for service-connected right ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5284, which affords a 30 percent evaluation for severe foot injuries, appears to be the only potentially-applicable Diagnostic Code which would afford an evaluation in excess of 20 percent.  

The record establishes that the Veteran continues to work full-time as a cab driver.  See November 2008 outpatient treatment notes.  The records establish that the Veteran is able to use his right foot and leg for ambulation.  See outpatient treatment notes, November 2005 through April 2009.  The records reflect that the providers assessed the Veteran's right ankle as "stable."  See outpatient treatment notes November 2007, November 2008.  

In his October 2006 substantive appeal, the Veteran indicated that he was unable to stand on his feet very long and required a clerical-type job which did not require physical labor.  The Veteran's employment as a cab driver is consistent with those limitations.  However, since the Veteran is able to maintain gainful employment, the fact that he is unable to perform heavy physical labor does not establish that the right ankle disability is more than "moderate" in severity.

The Veteran also stated, in his October 2006 appeal, that he had been falling "often" although he was usually able to catch himself, only occasionally falling to the ground.  The Veteran stated that it was "likely" that he would hurt himself seriously due to a fall caused by his ankle "sooner or later."  Clinical records dated from October 2006 through April 2009 reflect that the Veteran was treated for a fall in November 2007.  The Veteran at that time specifically stated that his right knee gave way.  In April 2009, the Veteran sought treatment for right arm pain and bruising following a fall in the shower.  He did not indicate that the fall was attributable to the service-connected right ankle.  

The Board finds that the clinical records demonstrate that the Veteran's right ankle locking or catching did not increase in frequency or severity after the November 2005 VA examination or the October 2006 substantive appeal.  The Board also notes that the impairment in proprioception due to ankle disability is consistent with moderate disability, but such impairment does not serve to approximate a finding of "severe" foot disability on this basis.  Thus, the criteria for a 30 percent evaluation under DC 5284 are not warranted on this basis.  

The Board has considered whether the Veteran is entitled to a separate evaluation for degenerative joint disease of the ankle.  Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010.  However, because the Veteran has a compensable limitation of motion of the ankle, a compensable evaluation under DC 5003 for arthritis may not be separately assigned.  

The Veteran contends that his ankle "locks" or catches, sometimes causing him to stumble, and have to catch himself, or fall.  There is no specific Diagnostic Code applicable for locking of the ankle.  Objectively, the examiner stated that there was stiffness of the right ankle, consistent with the Veteran's contentions regarding "locking" of the ankle.  No laxity or instability of the right has been noted, and no provider has indicated that there is any need for arthroscopy, treatment of ligament laxity, or the like.  The Board finds that the portion of the Veteran's right ankle disability described as "instability" by the Veteran is the stiffness noted on objective examination, and such locking or catching is encompassed within the 20 percent evaluation for limitation of motion.  The "locking" of the right ankle described by the Veteran does not result in more than "moderate" severity of right ankle disability, given the objective evidence that the Veteran has sought medical treatment only for two falls since the 2005 VA examination, and neither of those falls was attributed to right ankle disability.  

The Board has considered whether the Veteran's right ankle disability was more than moderately disabling at any time during the pendency of the appeal.  The Board finds that the Veteran's ankle disability has not varied in symptomatology during the pendency of the appeal, but rather has been stable.  An increased evaluation in excess of 20 percent is not warranted at any time since the claim was submitted.

The Board finds that the criteria for a 20 percent evaluation for right ankle disability, under DC 5271, the maximum schedular evaluation under that Diagnostic Code are met.  However, the preponderance of the evidence is against a finding that the criteria are met for an evaluation in excess of 20 percent are met under any other applicable Diagnostic Code.  The claim for an increased evaluation is granted, to the extent that an increase from a 10 percent evaluation to a 20 percent evaluation for right ankle disability is awarded.  

Extraschedular evaluation

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96 (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b) (1) is applicable).

The Board finds that the Veteran's disability picture due to right ankle disability is not so unusual or exceptional in nature as to render inadequate the rating assigned herein.  The Board specifically notes that the disability picture being evaluated in this decision includes only the Veteran's service-connected right ankle disability, and does not include any other disorder or disability which the Veteran believes may be related to the service-connected right ankle disability.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.


ORDER

An increased evaluation from 10 percent to 20 percent for right ankle disability is granted, subject to law and regulations governing the effective date of an award of monetary compensation; the appeal is granted to this extent only.


REMAND

The Veteran has not been afforded VA examination to determine whether his current knee disorder, degenerative joint disease, is or is not secondary to or aggravated by his service-connected right ankle disability.  The Veteran is not required to establish that his claim is well-grounded in order to be afforded VA examination.  VA examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be advised of the criteria for service connection, including secondary service connection on the basis of aggravation, under 38 C.F.R. § 3.310.  The Veteran should be advised that compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Veteran should be advised of the applicability of the provisions of 38 C.F.R. § 3.310(b) as amended, effective from October 10, 2006, to his October 2007 claim for secondary service connection for a knee disorder, and should be advised that the amended provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  

2.  Obtain the Veteran's current VA clinical records from April 2009 to the present; do not associate duplicate records with the claims files.

3.  Afford the Veteran an opportunity to identify each private provider or any treating facility rendering treatment for a knee disorder.  Ask the Veteran to include facilities at which diagnostic examinations, including radiologic examinations, were conducted, at any time since his service discharge.

4.  Afford the Veteran an opportunity to submit or identify any alternative evidence which might assist him to substantiate a claim, to include records from an employer, educational institution, pharmacy, insurance company, or the like.  

5.  AFTER the records identified by the Veteran have been obtained, the Veteran should be afforded VA orthopedic examination.  The claims folder and a copy of this Remand should be made available to the examiner for review in connection with the examination.  The examiner should review service treatment records and relevant post-service records.  The examiner must indicate in the report that pertinent documents in the claims folders were reviewed.  The examiner should then answer the following questions:
   
   (a).  What diagnoses should be assigned for the Veteran's knee disorders?
   (b).  Is it at least as likely as not (50 percent, or greater, probability) that the Veteran incurred a current knee disorder, to include degenerative joint disease, during service or as the result of any incident of service, to include right ankle injury?  
   (c).  If the Veteran did not incur a current knee disorder during service or as a result of an ankle injury in service, is it at least as likely as not (50 percent, or greater, probability) that the Veteran incurred a current knee disorder, to include degenerative joint disease, as a result of service-connected right ankle disability?  Explain your opinion.  
   (d) If it is your opinion that the Veteran does not have a current knee disorder which was incurred during or as a result of his service or as a result of service-connected right ankle disability, is it at least as likely as not (a 50 percent probability) that service-connected right ankle disability aggravates, that is, permanently worsens the pathology or symptomatology, of a current knee disorder?

In answering each question, the examiner must comment on the Veteran's lay statements as to onset of the symptoms attributed to the claimed disorder, diagnosed or undiagnosed.  

The examiner(s) must explain the rationale for all opinions given.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should explain why the opinion cannot be provided and identify information that might assist to provide a basis for a non-speculative opinion.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

6.  The RO should advise the Veteran that failure to report to any scheduled examination(s), without good cause, may result in an adverse decision.  38 C.F.R. § 3.655 (2010).  The Veteran should be advised that he should promptly inform the RO if rescheduling of an examination is needed.  The Veteran should also be advised that he should promptly inform the RO of address changes or changes in his telephone number.  

7.  The directions set forth in this Remand should be carefully reviewed to ensure that the foregoing requested development has been completed.  Then, the claim on appeal should be readjudicated.  If the benefit requested on appeal is not granted to the claimant's satisfaction, the claimant and his representative should be furnished a supplemental statement of the case which addresses all of the evidence obtained.  The claimant should be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


